DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,285,034. Although the claims at issue are not identical, they are not patentably distinct from each other because even though they are not word for word with each other they both teach the same inventive concept.
Regarding claim 1, U.S. Patent No. 10,285,034 teaches an intercom network for real-time audio communication between users, the network comprising a first mobile terminal that has an audio input and that can transmit audio signals wirelessly to another user; a second mobile terminal that has an audio input and that can transmit audio signals wirelessly to another user; a device for user management, that administrates the users connected to the intercom network, and that carries out an authorization check for logging any of the mobile terminals onto the intercom 
Regarding claim 2, U.S. Patent No. 10,285,034 teaches wherein the authorization information comprises a unique identification of the second mobile terminal (Claim 2).
Regarding claim 3, U.S. Patent No. 10,285,034 teaches wherein the device, in the course of carrying out the authorization check, permits logging the mobile terminal onto the intercom network only if the unique identification is stored as authorized identification in a memory of the device (Claim 3).
Regarding claim 4, U.S. Patent No. 10,285,034 teaches wherein a plurality of mobile terminals are provided (Claim 4).
Regarding claim 5, U.S. Patent No. 10,285,034 teaches wherein the mobile terminals each comprise a respective NFC counter-element with its own identification (Claim 5).
Regarding claim 6, U.S. Patent No. 10,285,034 teaches wherein one or several stationary elements are provided (Claim 6).
Regarding claim 7, U.S. Patent No. 10,285,034 teaches wherein, by a relative approach of a first mobile terminal toward a second mobile terminal, authorization information can be transmitted by the NFC counter-element of a second mobile terminal to the NFC counter-element of the first mobile terminal and from there onward to the NFC element of a stationary element (Claim 7).

Regarding claim 9, U.S. Patent No. 10,285,034 teaches a mobile terminal for use in an intercom network having a NFC counter-element which can transmit authorization information to a NFC element on another mobile terminal when the mobile terminal approaches the other mobile terminal of the intercom network (Claims 1, 9, 11, and 13).
Regarding claim 10, U.S. Patent No. 10,285,034 teaches wherein the mobile terminals each have, separate from the respective NFC counter-element, a communication module for receiving and transmitting audio signals (Claim 10).
Regarding claim 11, U.S. Patent No. 10,285,034 teaches a method of logging a mobile terminal onto an intercom network having users that can transmit audio signals wirelessly to conduct real-time audio communication, the method comprising the following steps providing a first mobile terminal provided with an NFC element, providing a device for user management and with which the users connected to the intercom network can be administered, providing a second mobile terminal on which an NFC counter-element is provided, configuring the intercom network by storing a unique identification of the second mobile terminal in a memory of the device, and logging the second mobile terminal onto intercom network by bringing the second mobile terminal close to the first mobile terminal such that, as a result of the approach, authorization information is transmitted by the NFC counter-element of the second mobile terminal to the NFC element on the first mobile terminal (Claims 1, 11, and 13).

Regarding claim 13, U.S. Patent No. 10,285,034 teaches an intercom network for real-time audio communication between users, the network comprising a first mobile terminal that comprises an audio input and that can transmit audio signals wirelessly with the mobile terminal to another user; a second mobile terminal that comprises an audio input and that can transmit audio signals wirelessly with the mobile terminal to another user; a device for user management that administers the users connected to the intercom network and that carries out an authorization check by the device for logging a mobile terminal onto the intercom network; an RFID element in the device on the first mobile terminal; and an RFID counter-element on the second mobile terminal for transmitting authorization information by the RFID counter-element to the RFID element when the second mobile terminal approaches the first mobile terminal (Claims 1, 11, and 13).
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,645,560. Although the claims at issue are not identical, they are not patentably distinct from each other because even though they are not word for word with each other they both teach the same inventive concept.
Regarding claim 1, U.S. Patent No. 10,645,560 teaches an intercom network for real-time audio communication between users, the network comprising a first mobile terminal that has an audio input and that can transmit audio signals wirelessly to 
Regarding claim 2, U.S. Patent No. 10,645,560 teaches wherein the authorization information comprises a unique identification of the second mobile terminal (Claim 2).
Regarding claim 3, U.S. Patent No. 10,645,560 teaches wherein the device, in the course of carrying out the authorization check, permits logging the mobile terminal onto the intercom network only if the unique identification is stored as authorized identification in a memory of the device (Claim 3).
Regarding claim 4, U.S. Patent No. 10,645,560 teaches wherein a plurality of mobile terminals are provided (Claim 4).
Regarding claim 5, U.S. Patent No. 10,645,560 teaches wherein the mobile terminals each comprise a respective NFC counter-element with its own identification (Claim 5).
Regarding claim 6, U.S. Patent No. 10,645,560 teaches wherein one or several stationary elements are provided (Claim 6).

Regarding claim 8, U.S. Patent No. 10,645,560 teaches an actuating element on any of the mobile terminals that when actuated logs the mobile terminal out of the intercom network (Claim 8).
Regarding claim 9, U.S. Patent No. 10,645,560 teaches a mobile terminal for use in an intercom network having a NFC counter-element which can transmit authorization information to a NFC element on another mobile terminal when the mobile terminal approaches the other mobile terminal of the intercom network (Claims 1, 9, 11, and 13).
Regarding claim 10, U.S. Patent No. 10,645,560 teaches wherein the mobile terminals each have, separate from the respective NFC counter-element, a communication module for receiving and transmitting audio signals (Claim 10).
Regarding claim 11, U.S. Patent No. 10,645,560 teaches a method of logging a mobile terminal onto an intercom network having users that can transmit audio signals wirelessly to conduct real-time audio communication, the method comprising the following steps providing a first mobile terminal provided with an NFC element, providing a device for user management and with which the users connected to the intercom network can be administered, providing a second mobile terminal on which an NFC counter-element is provided, configuring the intercom network by storing a unique 
Regarding claim 12, U.S. Patent No. 10,645,560 teaches the step of receiving or transmitting the audio signals between the second mobile terminal and any other user via a communication module in the second mobile terminal, the communication module being separate from the respective NFC counter-element (Claim 12).
Regarding claim 13, U.S. Patent No. 10,645,560 teaches an intercom network for real-time audio communication between users, the network comprising a first mobile terminal that comprises an audio input and that can transmit audio signals wirelessly with the mobile terminal to another user; a second mobile terminal that comprises an audio input and that can transmit audio signals wirelessly with the mobile terminal to another user; a device for user management that administers the users connected to the intercom network and that carries out an authorization check by the device for logging a mobile terminal onto the intercom network; an RFID element in the device on the first mobile terminal; and an RFID counter-element on the second mobile terminal for transmitting authorization information by the RFID counter-element to the RFID element when the second mobile terminal approaches the first mobile terminal (Claims 1, 11, and 13).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WENDELL whose telephone number is (571)272-0557.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW WENDELL/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        6/16/2021